DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2020.
Applicant’s election without traverse of claim 11-20 in the reply filed on 08/03/2020 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a control module” in claim 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, it does not provide a clear degree of measure of opening and closing positions of the damper blades, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 12-20 depend on claim 11 including every limitation of claim 11, therefore rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zelczer et al. (US 20190154298 A1) in view of Zhang et al. (US 20140361933 A1).
Regarding claim 11 Zelczer et al. teaches, a damper system configured for installation in ductwork including a duct supplying conditioned air through a metal register boot (damper inserted behind or below the register boot, [0061]) to a register vent (damper with a vent, [0040]), the damper system comprising:
a damper assembly configured to be disposed within the duct, the damper assembly including a damper that is movable between a closed end position in which air moving through the duct is at least substantially blocked from flowing past the damper assembly and an open end position in which the air moving through the duct is permitted to flow past the damper assembly and through the metal register boot and the register vent (a damper assembly having damper blades preventing substantially all or portion of air flowing inside the duct through a register boot out to a vent, [0049], [0061] and [0041]);
a control module configured to be operably coupled to the damper assembly (control box 108, [0050]), the control module including a control module housing and a circuit board disposed within the control module housing that regulates operation of the damper assembly (control box housing a microcontroller to provide control instructions to associated dampers, [0078]), the control module housing configured to be secured remote from the damper assembly at a position downstream of the damper assembly and upstream of the register vent (portable control box remotely communicating with the dampers via wireless communication, the portable control box can be placed anywhere including downstream of the damper assembly and upstream of the register vent based on user needs as taught in [0034] without affecting the remote communication with the damper assembly with reasonable expectation of success,  [0078] and [0038]).
Zelczer et al. does not explicitly teach an antenna configured to extend through an opening formed within a wall. However Zelczer et al. explicitly teaches the control box (control module0 having a wireless communication coordinator such as ZigBee which has digital radio/antenna for communicating over a network in [0078]. Based on user needs and design criteria the digital radio/antenna can be replaced with an antenna extending out of the metal wall to perform similar communication over the network without affecting communication signal strength. 
Zhang et al. teaches, an antenna electrically coupled with the circuit board of the control module, at least part of the antenna configured to extend through an opening formed within a wall of the metal register boot to be positioned exterior to the metal register boot (an antenna module electrically connected to the mainboard (control box in view of Zelczer et al) having one portion inside the metal shielding case ( register boot in view of Zelczer et al) and another portion extending .
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of a damper assembly having register boot, register vent and control module having antenna as taught by Zelczer et al. wherein the antenna is electrically coupled to the control module and configured to extend through an opening formed within in a wall of metal register boot as taught by Zhang et al. to ensure the strength of the received and transmitted signals by the antenna are not blocked by the metal register boot as Zhang et al. mentioned in [0028],
“The antenna unit 126 is disposed on the first part 124a of the printed circuit board 124, such that the antenna unit 126 can be located outside the shielding space formed by the metal shielding case 102. Therefore, the antenna unit 126 may transmit/receive wireless communication signal without being blocked by the metal shielding case 102.”

	Zelczer et al. teach:
[0061]... In particular, the damper 104 may be adapted to be retrofitted into existing ductwork. It should be further appreciated that in some instances, installation of the damper 104 may require portions of the ductwork to be removed while in other embodiments, the damper 104 may be inserted through an unmodified ductwork and/or register boot. In some examples, the damper 104 may be may be inserted below or behind the register and, in these examples, the scavenger assembly 408 thereof (if any) may be similarly positioned relative to the register such that it is able to harvest energy from air passing through the duct work even when the register is closed.

[0040]...The outside vent may include a damper such as damper 104 and, when running the system 100 in the economy mode, the OA sensor 114 may measure outside air temperature and the control box 108 may direct the damper 104 of the outside vent to open when the outdoor temperature is sufficient to cool or heat the building (or zones thereof) to the user desired temperature...

[0049] FIG. 4 illustrates an example damper 104 in more detail. Damper 104 includes a

the damper on an air duct. The damper 104 further includes a damper blade assembly
404 configured to regulate the amount of air passing through an air duct. In particular,
the damper blade assembly 404 prevents substantially all or a portion of air flowing
inside an air duct to pass through, depending on the damper blade assembly 404
orientation. The damper 104 further includes a damper module 406 configured to control the orientation of the damper blade assembly 404. In particular, the damper module 406 is configured to communicate with the control box 108 and to open and close the damper blade assembly 404 based on received instructions from the control box 108.

[0078] FIG. 9 is a block diagram of and control box 108 of FIG. 1. The control box 108
includes a microcontroller 902, including a wireless communication coordinator such as
ZigBee, for coordinating wireless communications and managing functionality of the
system 100. In particular, the microcontroller 902 is configured to receive information
from multiple temperature controllers 102 and to provide instructions to associated
dampers 104 based on received information. The microcontroller 902 is also configured
to provide operating signals to HVAC equipment. Interface connections 906 provide an
interface for microcontroller 902 to send and receive data and various suitable inputs and outputs.

[0038] The control box 108, at the heart of the system 100, may be hardwired into a
centralized location, or be of a portable wireless variety as described herein....

	Zhang et al. teach:
[0011] Another aspect of the disclosure is to provide an electronic system, which
includes a metal shielding case, a mainboard1, an electronic circuit, an antenna module.
The mainboard is disposed within the metal shielding case. The electronic circuit is
disposed on the mainboard. A part of the antenna module being exposed outside the
metal shielding case. The antenna module includes a waterproof protective cover, a
transparent cap, a printed circuit board, a wireless communication unit and an antenna
unit. The waterproof protective cover is removably assembled on an opening of the metal shielding case. The water-proof protective cover has a housing slot. The transparent cap is mounted on the waterproof protective cover. A first part of the printed circuit board is inserted into the housing slot. A second part of the printed circuit is located within the metal shielding case. The wireless communication unit is disposed on the second part of the printed circuit board. The wireless communication unit is electrically connected to the mainboard of the electronic system. The antenna unit is disposed on the first part of the printed circuit board and electrically connected with the wireless communication unit. The antenna unit is located outside a shielding space formed by the metal shielding case.

comprising a resilient seal secured to an outer surface of the control module housing proximate an aperture through which the antenna extends from the control module housing, the resilient
seal sealing around the antenna and spacing the control module housing from the metal register boot (a sealing ring is utilized to seal the gap between the water protective cover and the metal shielding ensuring no dust or water go through the opening, [0026]).
Regarding claim 19 combination of Zelczer et al. and Zhang et al. teach the damper system of claim 11. Zelczer et al. further teaches, a power jack secured relative to the control module housing for accepting a power cable (control box with AC power source, [0079]).
Regarding claim 20 combination of Zelczer et al. and Zhang et al. teach the damper system of claim 11. Zelczer et al. further teaches, a control wire jack secured relative to the control module housing for accepting a control wire operably coupling the circuit board to the damper assembly (control box may communicate with wired connection such as twister pair, coaxial and etc. It is inherent any wired connection will require a control wire jack on the control module to communicate control signals to the associated damper assembly, [0046]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zelczer et al. (US 20190154298 A1) in view of Zhang et al. (US 20140361933 A1) and Komiya et al. (US 20180094828 A1).

Neither in combination nor individually Zelczer et al and Zhang et al. teach a magnet for attaching the control module to the wall of the register boot. However Zelczer et al. explicitly teaches the control module (control box) is portable and can be placed anywhere per user needs in [0034] and [0038]. Also the control module can be made of metal so using a magnet to attach to the control module to a metal wall will be easily possible to meet user needs.
Komiya et al. teaches, a magnet secured relative to the control module housing in order to magnetically attach the control module housing relative to the wall of the metal register boot (remote controller- control module mounted on a wall 2 by a magnet, [0053]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the damper assembly as taught by combination of Zelczer et al. and Zhang et al. to attach the control module to the register boot wall by a magnet as taught by Komiya et al. for ease of installation without requiring any drilling or other manual labor for attaching the portable control module to a certain location.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zelczer et al. (US 20190154298 A1) in view of Zhang et al. (US 20140361933 A1), Komiya et al. (US 20180094828 A1) and Van Helvoort et al. (US 20170322268 A1).

Komiya et al. teaches, a magnet secured relative to the antenna in order to magnetically attach the antenna to the wall of the metal register boot, wherein the magnet is arranged concentrically with the antenna (remote control-control module with antenna in view of Zleczer et al. and Zhang et al.) attached to the wall by a magnet3, [0053]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the damper system as taught by combination of Zelczer et al. and Zhang et al. to attach the antenna to the register boot wall by a magnet as taught by Komiya et al. for ease of installation without requiring any drilling or other manual labor for attaching the portable control module with the antenna to a certain location.
Neither in combination nor individually Zleczer et al., Zhang et al. and Komiya et al. teach the magnet is arranged concentrically with the antenna.

the magnet is arranged concentrically with the
antenna (antenna electrically coupled to a control circuit (control module in view of Zelczer et al.) is concentrically arranged with magnet, [0046] and [0076]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the damper system having control module and antenna attached by a magnet as taught by combination of Zelczer et al., Zhang et al. and Komiya et al. wherein the magnet is concentrically arranged with the antenna as taught by Van Helvoort et al. for ease of installation ensuring the exposed portion of the antenna is aligned with opening on the metal boot wall preventing unwanted blocking of signals of the antenna due to uneven positioning of the exposed portion of the antenna outside the metal boot wall.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zelczer et al. (US 20190154298 A1) in view of Zhang et al. (US 20140361933 A1) and Lu et al. (US 20180294557 A1).
Regarding claim 14 combination of Zelczer et al. and Zhang et al. teach the damper system of 11.
Neither in combination nor individually Zelczer et al. and Zhagn et al.teach the antenna is flexible to be able to bend. However Zhang et al. explicitly teaches an antenna electrically coupled to the control module in [0011]. It will be beneficial for the antenna to be able to bend to receive and transmit signals without breaking due an obstacle on the way.
Lu et al. teaches, the antenna is sufficiently flexible to be able to bend or deflect if encountering an obstacle exterior to the metal register boot (the antenna .
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the damper system having control module electrically coupled to an antenna as taught by combination of Zelczer et al. and Zhang et al. wherein the antenna is flexible as taught by Lu et al. improving antenna structure offering a wide range and direction of releasing or receiving electromagnetic waves as Lu et al. mentioned in [0057]. 

Regarding claim 15 combination of Zelczer et al., Zhang et al and Lu et al. teach the damper system of claim 14. In addition Lu et al. teaches, the antenna comprises a
wire antenna with a polymeric boot disposed over the wire antenna, the polymeric boot electrically insulating the wire antenna from at least the wall of the metal register boot (antenna having insulating protective cover made of silicone polymer, [0053]4).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zelczer et al. (US 20190154298 A1) in view of Zhang et al. (US 20140361933 A1) and Maeda (US 20140217097 A1).
Regarding claim 16 combination of Zelczer et al. and Zhang et al. teach the damper system of claim 11. 

Maeda teaches, a spring finger operably coupled to the circuit board and extending outwardly from the control module housing such that the spring finger grounds the circuit board to the metal register boot when the control module housing is secured to the metal register boot (a wall mount remote controller (control module in view of Zelczer et al.) is attached to the wall by spring hooks, [0010], [0019] and [0021]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the damper system having remote control module as taught by combination of Zelczer et al. and Zhang et al. wherein the control module can be attached to the register boot by spring finger as taught by Maeda to ensure the remote/portable control module is firmly secured to the wall when needed for ease of installation as per the user needs.

Regarding claim 18 combination of Zelczer et al. and Zhang et al. teach the damper system of claim 11. 
Neither in combination nor individually Zelczer et al. and Zhang et al. teach the control module housing is secured to the register boot by an extending screw. However 
Maeda teaches, the control module housing is secured relative to the metal register boot by extending a screw through the circuit board and into the metal register boot, thereby grounding the circuit board to the metal register boot (the remote controller (control module in view of Zelczer et al.) attached to the wall by screws, [0018]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the damper system having remote control module as taught by combination of Zelczer et al. and Zhang et al. wherein the control module can be attached to the register boot by screws as taught by Maeda to ensure the remote/portable control module is firmly secured to the wall when needed for ease of installation as per the user needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Votaw et al. (US 8,951,103 B2) teaches an air damper device having foldable blades controlled by a controller which can be inserted inside a duct through a register boot.

Barret et al. (US 20100163633 A1) teaches a system having groups of intelligent dampers controlled by associated controllers to perform heating and cooling in associated zones. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:00am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Metal shielding case in the register boot and the mainboard is the control module in view of Zelczer et al since they are individual entities part of an electric system.
        2 The wall can be the wall of the register boot to magnetically attach the portable control box in view of Zelczer et al. allowing the portable control box to perform controlling functions being secured to a certain location with reasonable expectation of success. 
        3 Since the antenna is electrically coupled to the control module, the magnet attaching the control module to the wall is inherently the same magnet attaching the antenna to the wall. 
        4 Zhang et al. explicitly teaches the antenna is covered with a waterproof protective cover in [0010]. Lu et al. teach the detail of waterproof cover made of silicone polymer for better insulation.